t c memo united_states tax_court kenneth davis petitioner v commissioner of internal revenue respondent docket no filed date on date r sent p’s employer a lock-in letter requiring a prospective adjustment to p’s withholding on date r sent p a notice_of_deficiency for on date p filed inter alia a motion to restrain assessment and collection held in the absence of any assessment or collection for there is nothing to restrain as to that year held further r’s lock-in letter is not a collection action within the meaning of sec_6320 and sec_6330 i r c held further p’s motion to restrain shall be denied kenneth davis pro_se mark cottrell and shannon e loechel for respondent memorandum opinion armen special_trial_judge this case is before the court on petitioner’s motion to restrain assessment or collection and to order refund of amount collected filed date as explained in greater detail below we shall deny petitioner’s motion background the facts necessary to a resolution of the motion before us may be summarized as follows by notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure together with additions to tax under sec_6651 sec_6651 and sec_6654 the deficiency in tax is based principally on respondent’s determination that petitioner an employee of the united_states postal service failed to report on an income_tax return for wages received in that year of dollar_figure the addition_to_tax under sec_6651 is based on respondent’s determination that petitioner failed to file an income_tax return for unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended all rule references are to the tax_court rules_of_practice and procedure the deficiency is also based on respondent’s determination that petitioner failed to report interest_income of dollar_figure paid to him in by the atlanta postal credit_union the addition_to_tax under sec_6651 and the addition_to_tax under sec_6654 are based on respondent’s determinations that petitioner failed to pay income_tax and estimated_tax respectively except for dollar_figure of tax withheld from his wages by his employer on date petitioner filed a petition with this court petitioner attached only one document to his petition as an exhibit namely a complete copy of the date notice_of_deficiency however petitioner did not check the box indicating that he was disputing the notice_of_deficiency rather petitioner checked the box indicating that he was disputing an irs notice_of_determination concerning collection action in that regard petitioner referenced but did not attach an irs notice dated date petitioner then alleged in paragraph sec_5 and the sole substantive paragraphs of the petition as follows respondent has issued a withholding order against petitioner without first sending petitioner a final notice_of_intent_to_levy and notice of your right to a hearing final notice petitioner is forced to petition this tax_court to restrain this unlawful collection no box was available for sic this form_3 in the notice_of_deficiency respondent credited petitioner for the amount withheld from his wages insofar as his ultimate tax_liability is concerned however we note that the determination of a statutory deficiency does not take such withheld amount into account see sec_6211 at the time that the petition was filed petitioner resided in the state of georgia for me to check for irs failure to issue a final notice so petitioner had no choice but to check the box that is most closely identifiable with this current case respondent did not provide petitioner with no sic other remedy to resolve this matter petitioner will be filing a motion to restrain collection concurrently with this petition on january sic the irs sent a levy to petitioner’s employer united_states postal service without first issuing a final notice to petitioner which would have afforded petitioner the opportunity to request for sic a collection_due_process cdp hearing respondent never sent petitioner a final notice which would have provided petitioner the opportunity to request for sic a collection_due_process_hearing there is no regulation found in the internal_revenue_code authorizing this unlawful collection action this collection action is in direct violation of sec_6330 and sec_6331 of the internal_revenue_code emphasis in the original concurrently with the filing of petition on date petitioner filed the motion to restrain assessment or collection and to order refund of amount collected presently pending before us we shall describe petitioner’s motion and what lies behind it but first we must observe that respondent has not at any time made an assessment against petitioner for either the deficiency in tax or any of the additions to tax determined in the date notice_of_deficiency indeed petitioner’s account balance plus accruals for signifying his liability cf sec_6861 permitting jeopardy assessments of income_tax notwithstanding the provisions of sec_6213 lest there be doubt we repeat respondent has made no assessment against petitioner for for that year as reflected on respondent’s records is zero thus in the absence of any account balance or accruals for respondent has had no reason to attempt and has not attempted to collect any liability for that year as no such liability has arisen to date similarly in the absence of any account balance or accruals for respondent has had no reason to file and has not filed a notice_of_federal_tax_lien for that year in short respondent has taken no collection action whatsoever in respect of whatever potential liability petitioner may ultimately have for as determined by respondent in the notice_of_deficiency returning now to petitioner’s motion to restrain we observe that petitioner’s motion is solely focused on a letter dated date that was sent by respondent to petitioner’s employer the letter directed the employer to henceforth disregard the information on petitioner’s form_w-4 employee’s withholding allowance certificate and instead withhold income_tax on the basis of a specified marital status and a specified number of withholding_allowances this type of letter is popularly known either as a lock-in letter or reflecting its form number as letter 2800c respondent has placed a code on petitioner’s account for this code serves both as an alert to respondent’s personnel of petitioner’s pending tax_court case and as a bar to a premature assessment of the determined deficiency and additions to tax although petitioner’s motion purports to include as an exhibit a copy of the date lock-in letter the motion does not include any such exhibit and a copy of the lock-in letter is not otherwise part of the record however the lock-in letter would have included paragraphs such as the following dear why are we writing to you our records show that your employee named above is not entitled to claim a complete exemption from withholding or more than a specified number of withholding_allowances what actions do you need to take please disregard the information on this employee’s form_w-4 employee’s withholding allowance certificate and withhold income_tax based on the following marital status and withholding_allowances marital status withholding_allowances do not honor any new form_w-4 from your employee that results in less income_tax_withholding than at the status and allowances shown above please give the attached employee’s copy letter 2801c of this letter letter 2800c to the employee named above within ten business days from the date of this letter when do you adjust your employee’s withholding first pay_period ending on or after date you must begin withholding income_tax at the marital status and specified number of withholding_allowances shown above starting with the first pay_period ending on or after days from the date of this letter and not before this time period will provide your employee with an opportunity to dispute our determination before you adjust the employee’s withholding how does the law support these actions internal_revenue_code irc sec_3402 requires employers to withhold federal_income_tax under sec_31_3402_f_2_-1t g of the temporary employment_tax regulations we may issue this letter to notify you that your employee is not entitled to claim a complete exemption from withholding or claim more than the maximum number of withholding_allowances shown above internal_revenue_manual irm exhibit date emphasis in the original as applicable to petitioner the commencement of initial withholding or the commencement of increased withholding pursuant to the date lock-in letter would necessarily have begun in at the earliest the withholding would necessarily have been in respect of potential liability for the taxable_year and not for any prior taxable_year petitioner’s account balance plus accruals for as reflected on respondent’s records is zero this is not surprising given the regulatory citation appearing in the last paragraph of irm exhibit date as quoted above has not been updated to reflect the final_regulation namely sec_31_3402_f_2_-1 employment_tax regs the final_regulation is generally effective date except that certain parts thereof which do not appear to be relevant to the instant case apply on date sec_31_3402_f_2_-1 employment_tax regs the final_regulation continues to authorize the commissioner to issue a lock-in letter to an employer notifying the employer that the employee is not entitled to claim a complete exemption from withholding or claim more than a specified maximum number of withholding_allowances the fact that the taxable_year is still open and yet to close moreover respondent has not made any termination_assessment against petitioner for any part of see sec_441 sec_6851 nevertheless petitioner contends that respondent’s date lock-in letter constitutes a collection action because it subjects him to income_tax_withholding by his employer petitioner contends further that because the lock-in letter was not preceded by a final notice_of_intent_to_levy offering him an administrative hearing and judicial review he was denied the protections afforded by sec_6320 and sec_6330 accordingly in petitioner’s view injunctive relief is warranted not surprisingly respondent takes a different view discussion as is plainly apparent petitioner has no assessed liability and no liability for unassessed accruals for either or or for any part of but petitioner has been made subject_to income_tax_withholding or increased withholding through respondent’s action in serving petitioner’s employer with the date lock-in letter essentially then we must decide whether respondent’s action constitutes a prohibited collection action that should be or can be enjoined by this court a tax withholding in congress required the withholding of income taxes at the source on wages see current tax payment act of ch 57_stat_126 and this pay-as-you-go system for employees has been in place ever since withholding alleviates the burden on wage earners of having to make large payments of tax at one time and it benefits the government not only by providing a more constant stream of receipts but also by protecting against deaths disappearances and insolvencies and to catch the itinerants who were moving from place to place with incomes taxable in the aggregate but with whom the treasury could not keep pace mertens law of federal income_taxation sec_47a pincitea-8 rev the commissioner has described income_tax_withholding as other than a tax in itself revrul_60_220 1960_1_cb_399 see sec_3402 sec_31_3402_a_-1 employment_tax regs during more fully the commissioner has described the withholding system as follows the system of withholding income_tax from wages was adopted as a means of collecting income_tax on a pay-as-you-go basis its object is to collect currently the approximate tax_liability on wages by requiring the employer to withhold a specified amount or percentage from each wage payment such amount is to be paid over to the federal government for the employee’s income_tax account thus income_tax_withholding is a system or method of tax collection and not a tax in itself rev_rul 1960_1_cb_399 the taxable_year a taxpayer’s liability is inchoate and not precisely determinable after the close of the year however the taxpayer determines his or her liability reports it on a return and offsets the tax withheld against that liability if there is excess withholding it may be claimed as an overpayment and in most instances it is promptly refunded to the taxpayer there are those who may seek to avoid withholding by claiming to be exempt therefrom or by overstating their withholding_allowances on form_w-4 the commissioner’s withholding compliance program is designed to deal with such situations the mission of the withholding compliance program is to ensure that taxpayers who have serious under- withholding problems are brought into compliance with federal_income_tax withholding requirements the program uses form_w-2 wage and tax statement w-2 information to identify taxpayers with insufficient withholding the goal is to correct withholding to ensure that taxpayers have enough income_tax withheld to meet their tax obligations irm date integral to the withholding compliance program is the lock- in letter letters 2800c and 2801c mailed to the employer and the taxpayer respectively are commonly known as the lock-in letters letter 2800c instructs the employer to disregard the form_w-4 submitted by the taxpayer and withhold at the marital status and the number of allowances determined by the service letter 2801c advises the taxpayer that the employer has been instructed to disregard the form_w-4 submitted by the taxpayer and withhold at the rate specified in letter 2800c irm date internal_revenue_manual provisions contemplate taxpayer responses to lock-in letters and provide for redeterminations specifically including a release of the lock-in e g irm date irm dollar_figure date these provisions are based on authority granted by regulations see sec_31_3402_f_2_-1 employment_tax regs a taxpayer’s contention with regard to the alleged invalidity of the regulation has been held to be without merit 361_fsupp2d_510 w d va affd in part and dismissed in part by unpublished per curiam order 155_fedappx_716 4th cir in discussing the matter the district_court stated that the administration and enforcement of the internal_revenue_code is delegated by statute to the secretary_of_the_treasury who may prescribe regulations in furtherance of the purposes of the code see sec_7801 furthermore all persons liable for any_tax or the collection of any_tax under the terms of the internal_revenue_code are required to comply with the rules and regulations prescribed by the secretary sec_6001 one of those requirements is that an employer must deduct and withhold from its employees’ wages the tax determined in accordance with the provisions of the code sec_3402 in fact the employer itself can be liable to the government for the amount of the tax that must be withheld in accordance with the code sec_3403 in furtherance of these purposes regulations specify that the irs may find that a withholding_exemption certificate is defective and may instruct the employer to withhold taxes from the employee on the basis of instructions from the irs rather than in accordance with the w-4 furnished by the employee sec_31_3402_f_2_-1 the citation is to a version of the regulation earlier than the one currently in effect courts have noted that an employer is obligated to comply with the instructions of the irs in withholding sums from the paychecks of continued b jurisdiction to enjoin deficiency action in the context of an action for redetermination of deficiency this court’s authority to restrain assessment or collection is found in the penultimate sentence of sec_6213 the tax_court shall have no jurisdiction to enjoin any_action or proceeding or order any refund under this subsection unless a timely petition for a redetermination of the deficiency has been filed and then only in respect of the deficiency that is the subject of such petition in the present case it is not clear that petitioner intended to commence an action for redetermination of the deficiency after all there are no assignments of error nor allegations of fact as required by rule b and in respect of respondent’s deficiency determination rather the petition is styled as a collection action and the substantive allegations found in paragraph sec_5 and focus exclusively on respondent’s date lock-in letter and matters related thereto if petitioner did not commence an action for continued its employees even when those directions conflict with the information provided by the employee on his withholding_certificate because the employer is simply complying with applicable irs code sections and regulations governing withholding see eg 520_fsupp_1152 d c n h 586_fsupp_907 n d cal redetermination we lack jurisdiction to enjoin assessment or collection under sec_6213 assuming arguendo that petitioner did intend to commence an action for redetermination of deficiency sec_6213 makes plain that we may only enjoin in respect of the deficiency that is the subject of such petition the only deficiency that could be the subject of the petition is the deficiency for but for that year there is no assessed liability nor unassessed accruals and the record is clear that respondent is taking and has taken no collection action whatsoever with regard to respondent’s deficiency determination for that year indeed even petitioner has not argued to the contrary for his sole focus is on the date lock-in letter which letter concerns only current withholding and has no effect on in short if the present action represents in whole or in part an action for redetermination of deficiency there is no basis upon which we might grant petitioner’s motion to enjoin assessment and collection sec_6213 see dover corp v commissioner tcmemo_1997_339 affd 148_f3d_70 2d cir c jurisdiction to enjoin collection action in the context of a lien or levy action collection action this court’s authority to restrain assessment or collection is found in the last sentence of sec_6330 the tax_court shall have no jurisdiction under this paragraph to enjoin any_action or proceeding unless a timely appeal has been filed under subsection d and then only in respect of the unpaid tax or proposed levy to which the determination being appealed relates thus sec_6330 contemplates that we first have plenary jurisdiction in a lien or levy action before we can enjoin any_action or proceeding and then only in respect of the unpaid tax or proposed levy to which the determination being appealed relates accordingly we must consider the conditions to be satisfied before we have plenary jurisdiction in a lien or levy action in a lien or levy action collection action under sec_6320 and sec_6330 this court’s jurisdiction depends on the issuance of a notice_of_determination by the commissioner’s office of appeals after the taxpayer has requested an administrative hearing following the issuance by the commissioner’s collection_division of either a final notice_of_intent_to_levy see sec_6330 or a notice of filing of federal_tax_lien see sec_6320 and the timely filing of a petition by the taxpayer see 117_tc_122 116_tc_263 114_tc_492 see also rule b dollar_figure we note that this court is a court of limited jurisdiction see sec_7442 accordingly we may exercise jurisdiction only to the extent expressly authorized by statute continued in the instant case respondent’s appeals_office has not issued any notice_of_determination for indeed as we have already discussed petitioner has no outstanding ie assessed but unpaid liability for that year likewise respondent’s appeals_office has not issued any notice_of_determination for as that year is still open and has yet to close petitioner might say that respondent’s date lock-in letter constitutes a notice_of_determination within the meaning of sec_6320 and sec_6330 but it does not ballard v commissioner tcmemo_2007_159 thus lacking any notice_of_determination we are left without jurisdiction to enjoin anything ignoring the foregoing and relying heavily on buffano v commissioner tcmemo_2007_32 petitioner argues that respondent’s date lock-in letter constitutes a species of collection action and that all collection activity is governed under sec_6330 we disagree we begin with buffano v commissioner supra that case was a levy action involving the commissioner’s efforts to collect a taxpayer’s outstanding ie assessed but unpaid liabilities for and the only motion before us there was the commissioner’s motion to dismiss for lack of jurisdiction in that regard the commissioner argued that the case should be continued 66_tc_61 dismissed on the ground that no notice_of_determination had been issued to the taxpayer because the taxpayer had not requested an administrative hearing following the issuance of a final notice_of_intent_to_levy in contrast the taxpayer argued that the final notice_of_intent_to_levy had not been mailed to him at his last_known_address and had not been received thereby depriving him of the opportunity of pre-levy review the court agreed with the taxpayer held that the final notice was invalid and denied the commissioner’s motion the court then dismissed the case on the alternative ground that the final notice was invalid in short petitioner’s reliance on buffano v commissioner supra is misplaced that case is simply irrelevant to the matter before us we also flatly reject petitioner’s contention that respondent’s date lock-in letter is a collection action within the meaning of sec_6320 and sec_6330 as we said in ballard v commissioner supra there is nothing in the legislative_history of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 that would indicate that congress intended to include withholding of income_tax as the type of collection action for which a hearing must be offered to the taxpayer thus respondent’s issuance of a lock-in letter need not be preceded by the issuance of a final notice offering the taxpayer an administrative hearing followed by judicial review stated otherwise a lock-in letter is not a levydollar_figure petitioner’s assertion that all collection activity is governed under sec_6330 is also wrong here we need only mention the common-law right of offset or set-off codified in sec_6402 that permits the commissioner to credit an overpayment for one taxable_year against a taxpayer’s liability for another taxable_year in that regard this court has expressly held that an offset made pursuant to sec_6402 does not constitute a levy and is therefore not subject_to the provisions of sec_6330 bullock v commissioner tcmemo_2003_5 affd without published opinion 206_fedappx_164 3rd cir accord 451_f3d_8 1st cir affg 124_tc_296 finally petitioner baldly asserts without citation of authority that it is a fundamental principle of law that there is always a remedy but there is no fundamental principle of law that the remedy to a lock-in letter is necessarily found in section dollar_figure and further there are both administrative petitioner’s reliance on 361_fsupp2d_510 w d va affd in part and dismissed in part by unpublished per curiam order 155_fedappx_716 4th cir is misplaced that case involved an action brought by the taxpayer under sec_7433 the district court’s opinion did not even cite much less discuss sec_6330 or the tax court’s authority to enjoin assessment and collection see eg bullock v commissioner supra holding continued and judicial remedies available to a taxpayer who feels put-upon by the commissioner’s withholding compliance program thus by its very terms a lock-in letter does not contemplate that an employer immediately adjust the employee’s withholding but rather wait a stipulated period of time in order to permit the employee an opportunity to substantiate his or her withholding see eg irm dollar_figure date see also sec_31_3402_f_2_-1 employment_tax regs sec_31_3402_f_2_-1 example employment_tax regs further an employee still not satisfied may and should file a return claim the amount withheld as a credit against his or her tax_liability and request a refunddollar_figure that approach failing the employee may institute a refund_suit pursuant to sec_7422 with either the appropriate united_states district_court or the united_states court of federal claims see 55_tc_138 n continued that an offset made pursuant to sec_6402 does not constitute a levy and is therefore not subject_to the provisions of sec_6330 see bennett v united_states supra pincite wherein the district_court stated that the taxpayer does have a legal remedy to reclaim any excess_amount of income_tax withheld he can simply file his income_tax return for the year and receive a full refund of any overpayment d conclusion if the instant action is viewed as an action for redetermination then our jurisdiction to enjoin is limited to the deficiency that is the subject of the action sec_6213 the deficiency that is arguably the subject of the instant action involves only but to date respondent has not assessed and is not attempting to collect anything for that year thus there is nothing to restrain in this context petitioner’s motion is without merit and must be denied if the instant action is viewed as one for collection review then our jurisdiction to enjoin is subject_to sec_6330 however the only collection action identified by petitioner is respondent’s date lock-in letter but because that letter is not a collection action within the meaning of the collection review provisions of sec_6320 and sec_6330 respondent’s appeals_office had no occasion to and did not issue a notice_of_determination absent a notice_of_determination and a timely appeal in respect thereof this court lacks jurisdiction to enjoin in this context petitioner’s motion must therefore be denied to give effect to the foregoing an appropriate order will be entered
